Order issued October 23, 2012




                                               In The
                                Qtuurt uf ipiah
                         ifth iitrirt of ixai at at1a
                                       No. 05-l0-01298-CV


                             SUSAN EDIS HERZFELD, Appellant

                                                 V.

                         RONALD MICHAEL HERZFELD. Appellee


                                            ORDER

       On October II, 2012. this Court issued an order directing court reporter Micaela Ynostrosa

to file a corrected Volume 6 containing all exhibits admitted at trial. We specifically identilied

exhibits that were missing from our record and directed Ms. Ynostrosa to include those in the record.

On October 1 8, 2012, court reporter Micaela Ynostrosa filed a “corrected” Volume 6, but failed to

include (I) Susan Herzfeld’s Exhibit 10, which was admitted on page 110 of Volume 5; (2) exhibits

previously admitted at other hearings; and (3) an Exhibit Index. As stated previously, this appeal is

tinder submission and cannot move forward until this Court has a complete record in this cause.

       Accordingly, we ORDER Micaela Ynostrosa to file a corrected Volume 6 containing all

exhibits admitted at all hearings for which testimony was transcribed and filed with this Court. The

volume should also contain an Exhibit Index containing a description of tile exhibits and the volume

and page where the exhibit was offered and received into evidence. We STRIKE the exhibit volume

filed in this Court on October 18, 2012.
       Micac Ia Ynostrosa is OR1)lI{FI) to tile the corrected Volume 6 no later than 5               p.m.


Wednesday, October 24, 2012. I Cthc corrected Volume 6 is not tiled by that date. the Court will

order that Ms. ‘inostrosa not sit until the record is completed.

       The Clerk of this Court is directed to send a copy of this order b electronic transmission to

(1) the Honorable Andrea Plumlee, Presiding Judge of the      33011   Judicial District Court, (2)   court


reporter Micaela Ynostrosa at 1232 Hollywood Ave., Dallas, Texas 75208. (3) Official Court

Reporter Francheska Dufly, and (4) counsel for all parties.




                                                        MOLLY       ANCIS
                                                        PRESID     G JUS’FICE




                                                 --2—